Citation Nr: 9934898	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of left 
shoulder and neck injury.

3.  Entitlement to service connection for residuals of left 
knee injury.

4.  Entitlement to service connection for left leg numbness.

5.  Entitlement to service connection for left arm numbness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to October 
1975 and from August 1981 to January 1989.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for all of the veteran's claimed 
disorders.

The Board notes that included in the veteran's original claim 
is a claim for dental trauma due to a motor vehicle accident.  
Of record is a dental rating sheet dated in March 1995; 
however, no rating per se is indicated on that form.  
Further, in the April 1995 rating decision, the RO did not 
mention the veteran's dental claim.  In the veteran's notice 
of disagreement (NOD) dated in August 1995, the veteran does 
not include any reference to his dental claim.  However, in 
VA Form 9 dated in March 1996, the veteran states that he 
broke some teeth and fractured another during his car 
accident in service.  At this time, the Board refers this 
matter to the RO for review and adjudication.

The veteran requested a personal hearing before a hearing 
officer in December 1995.  In a memorandum from the hearing 
officer dated in February "1995" (although apparently 
written in February 1996), the hearing officer indicated that 
the veteran did not appear for his requested hearing.  In VA 
Form 21-4138 dated in March 1996, the veteran made a second 
request for a personal hearing before the RO.  In the RO's 
April 1996 notification to the veteran of the date and time 
of his scheduled hearing, the RO documented that the veteran 
failed to report for such hearing.  There is no indication of 
record that the veteran did not receive notification of the 
above hearings.  

In May 1998, the RO continued to develop the veteran's claim, 
requesting evidence of treatment related to the veteran's 
various disorders.  The RO's letter and attachments were 
returned as undeliverable; however, the same address of 
record, and the only address of record, was the one used for 
that particular mailing.  It appears that there has been no 
communication from the veteran, either by telephone or 
otherwise, since his request for a hearing in March 1996.  

Further, the Board notes that the most recent supplemental 
statement of the case (SSOC) dated in July 1999 was not 
returned as undeliverable; thus, it appears that it was 
received by the veteran.  Also, in a memorandum from the VA 
dated in February 1999, the RO indicated that the county had 
been contacted, that the veteran had not been seen since 
before June 1998, and that the telephone number of record did 
not appear to be the correct number for the veteran.  Thus, 
based on the efforts of the RO and the apparent lack of 
response from the veteran, the Board has determined that no 
further action to locate the veteran is necessary and that it 
is appropriate to proceed based on the available evidence of 
record.


FINDINGS OF FACT

1.  Medical evidence of a nexus between post-service back 
disability and the veteran's period of service has not been 
submitted.

2.  Medical evidence of a nexus between post-service shoulder 
and neck disability and the veteran's period of service has 
not been submitted.

3.  Medical evidence of a nexus between post-service left 
knee disability and the veteran's period of service has not 
been submitted.

4.  Medical evidence of a nexus between post-service left leg 
numbness and the veteran's period of service has not been 
submitted.

5.  Medical evidence of a nexus between post-service left arm 
numbness and the veteran's period of service has not been 
submitted.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for left shoulder and neck disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for left knee disability is not well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for left leg numbness is not well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for left arm numbness is not well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Microfiche copies of at least portions of the veteran's 
service medical records are contained in the claims folder.  
A report from examination dated in January 1975 is silent for 
any pertinent findings.  An examination report dated in 
December 1976 reveals that the veteran had a car accident 
when he was sixteen that required hospitalization and 
resulted in a fractured pelvis.  Clinical records dated in 
1985 and 1986 disclose treatment for chronic low back pain.  
In a July 1987 record, the examiner noted a prior motor 
vehicle accident that resulted in head trauma.  A clinical 
entry also reveals fractured front teeth.  Also included are 
two medical records dated in August 1987 that disclose head, 
neck, shoulder, and left ankle injuries that occurred during 
the motor vehicle accident.  Also indicated is persistent low 
back pain.  
In a July 1988 clinical record, the examiner noted the prior 
motor vehicle accident and reported that the veteran 
experienced knee pain, low back pain, and occasional numbness 
in the left leg.  In a radiograph report dated in July 1988, 
findings related to the spine and right knee were normal.  In 
a September 1988 record, the examiner noted left shoulder and 
arm pain with a question as to the etiology of shoulder pain 
that had been ongoing for one year.  An October 1988 
examination report is of record that reveals the veteran's 
medical history of problematic knee and shoulder due to the 
motor vehicle accident in 1988.  Indicated at that time is 
that the veteran had completed physical therapy.  

Reports from VA examinations conducted in September and 
October 1994 disclose complaints of upper and lower back 
pain, left shoulder pain, unstable left knee, and numbness in 
the left hand and leg.  Also, the veteran reported that he 
had had a tooth removed that was damaged during his prior 
motor vehicle accident.  A general examination conducted in 
September 1994 revealed normal findings in all aspects, with 
the exception of missing teeth in the lower jaw.  An October 
1994 orthopedic report reveals a normal lumbar and cervical 
spine, no sensory or motor changes in the upper or lower 
extremities, normal reflexes, negative straight leg raising, 
and a left shoulder without any abnormalities.  The diagnoses 
rendered were chronic low back pain of unknown etiology, 
chronic left shoulder pain of unknown etiology, and chronic 
left knee pain, also of unknown etiology.  

Also of record are VA outpatient records for treatment that 
extended from December 1995 to April 1996.  Results from an 
electromyograph conducted in December 1995 included an 
increase in distal latency in the left and right median nerve 
sensory.  Overall, records from that period of time relate to 
treatment for carpal tunnel syndrome on the left, tenderness 
in the left shoulder, and numbness and tingling in the left 
upper extremity.  In a report from a Magnetic Resonance 
Imaging (MRI) conducted in March 1996 related to the cervical 
spine, the examiner noted evidence of cervical spur and disc 
protrusion.  In a clinical record dated in April 1996, the 
examiner recited the veteran's history with respect to the 
1987 car accident and noted that the veteran had experienced 
ongoing tingling and numbness in the left upper extremity and 
hand.  Results from a nerve conduction study dated in June 
1996 reveal bilateral nerve entrapment neuropathy at the 
wrists and elbows.  An electromyograph conducted in June 1996 
revealed normal results.  

Analysis

This veteran asserts entitlement to service connection for 
residual disability from injuries to his back, left shoulder 
and neck, left knee, left leg, and left arm.  Upon 
presentation of a well grounded claim, a veteran is entitled 
to service connection for disability resulting from disease 
or injury coincident with active service, or if preexisting 
such service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a) (1999).  

Under Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter referred to as Court) held that there 
are three basic evidentiary requirements to establish a well 
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza; see also Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  

Furthermore, the Court has also held that the second and 
third elements of a well grounded claim for service 
connection can also be satisfied under 38 C.F.R. § 3.303(b) 
(1998) by (a) evidence that a condition was "noted" during 
service or an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).

Nonetheless, in this case, the veteran has not provided 
competent evidence of record so as to establish well grounded 
claims.  Overall, the veteran has not submitted evidence that 
any of his post-service disabilities relate to his period of 
service.  As noted above, there is documentation in service 
of a motor vehicle accident in 1987 that resulted in head, 
neck, back, shoulder, and ankle injuries.  Clinical data 
support that the veteran experienced persistent low back 
pain, knee pain, and some left leg numbness.  However, as 
noted above, results from an x-ray study conducted in July 
1988 with respect to the spine and right knee were normal.  
Furthermore, a clinical record dated in September 1988 
disclose only subjective complaints of left shoulder and arm 
pain with questionable etiology as to ongoing shoulder pain.  
Thus, although the veteran has provided evidence of an 
inservice incurrence, that is, the documented motor vehicle 
accident, he has not submitted evidence of a medical link 
between any post-service disabilities and his period of 
service.  See Caluza at 506.

Moreover, the first clinical reports of record that are 
pertinent to the veteran's inservice incident are dated in 
September and October 1994, five years after separation from 
service.  At that time, the veteran complained of back pain, 
left shoulder pain, unstable left knee, and numbness in the 
left hand and leg.  However, as stated above, all findings 
were normal during a September 1994 VA examination.  
Furthermore, during an orthopedic examination conducted in 
October 1994, the examiner reported only normal findings with 
respect to the veteran's back, upper or lower extremities, 
and left shoulder.  At that time, the examiner rendered 
diagnoses of chronic low back pain, chronic left shoulder 
pain, and chronic left knee pain, all of unknown etiology.  
Thus, in this respect as well, the veteran has failed to 
provide competent evidence that any post-service disabilities 
relate to his period of active service.  Therefore, in this 
respect, he fails to establish a well grounded claim.

Furthermore, as indicated above in a report from an MRI of 
the spine conducted in March 1996, the results noted were 
cervical spur and disc protrusion and a June 1996 study 
revealed bilateral nerve entrapment neuropathy at the wrists 
and elbows.  An electromyograph conducted in June 1996 
revealed normal results.  Thus, although the Board 
acknowledges that the veteran has provided competent evidence 
of some current disability, current disability alone is not 
enough to establish a well grounded claim.  Caluza at 506.  
Thus, in this regard as well, the veteran's claims of 
entitlement to service connection necessarily fail.

A well grounded claim is a meritorious claim, that is, one 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Board notes that for the sole purpose of 
determining whether a case is well grounded, the 
corroborating evidence is presumed to be true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The claim need not be 
conclusive; however, the veteran's allegations must be 
supported by credible and competent evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In this light, the 
veteran's contentions alone that he has presented competent 
evidence of a medical nexus between his post-service 
disabilities and service do not establish a well grounded 
claim.  Id.

Furthermore, with respect to the examiner's notation in the 
April 1996 clinical record related to the veteran's 
complaints of numbness and tingling since the 1987 motor 
vehicle accident, a mere recitation of the veteran's history 
does not form the basis of a valid claim.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  Thus, the examiner's reference to 
the reported onset of symptomatology at the time in which the 
veteran had the motor vehicle accident does not, in and of 
itself, constitute grounds for establishing a well grounded 
claim.  Thus, the veteran may not rely on such recitation in 
support of his service connection claims.  Id.  

Additionally, in the course of the RO's development of the 
veteran's various service connection claims, a letter was 
sent in May 1998 related to the veteran's claim of treatment 
at the Balboa Naval Hospital and Scripps Memorial Hospital.  
However, as indicated above, there has been no response 
forthcoming from the veteran since prior to that time.  In 
fact, it appears that the veteran has not even provided a 
current address and telephone number where he can be 
contacted.  Therefore, clinical records that may have been 
supportive to the veteran's assertions of entitlement to 
service connection for his multiple disorders are not 
associated with the veteran's claims folder, and as such, 
were not considered in this decision.  The veteran is 
reminded here that the effort to complete the application 
falls equally on him as on the adjudicative agency.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, "he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence."  Id.  Thus, in 
light of the veteran's non-responsiveness to various requests 
by the RO, there is no competent evidence of record to 
establish a well grounded claim, and as such, the veteran's 
claim necessarily fails.  

The Board stresses that the duty to assist the veteran is 
only triggered upon the submission of a well grounded claim.  
As the Board concludes that the veteran's claims of 
entitlement to service connection are not well grounded, such 
duty does not arise in this case.  38 U.S.C.A. § 5107.  
Furthermore, despite the fact that the Board reached a 
decision on the veteran's service connection claims on 
different grounds than those the RO considered, that is, 
whether the veteran's appeal is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has in no way been prejudiced by the Board's approach.  
Assuming that the veteran's claims were well grounded, the RO 
extended greater consideration to him than was warranted 
under these particular factual circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for residuals of left 
shoulder and neck injury is denied.

Entitlement to service connection for residuals of left knee 
injury is denied.


Entitlement to service connection for left leg numbness is 
denied.

Entitlement to service connection for left arm numbness is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

